DETAILED ACTION
Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2021.
Applicant’s election without traverse of claims 1-9 and 16-20 in the reply filed on August 30, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0181692 to Jezewski.
Regarding Claims 1, 4 and 9
	Jezewski teaches a keyboard and a first and second encasing subassembly positioned on each side of the keyboard (Jezewski, abstract, fig. 3, paragraph [0008]). Jezewski teaches that the first subassembly comprises a first fabric layer and a polymer substrate such as polyimide or polyethylene terephthalate which meets the limtiations of an ink migration barrier (Id., paragraph [0021]) and a second subassembly comprising a second fabric layer (Id.). Jezewski teaeches that the polymer substrate is positioned between the first fabric layer and the second 
Jezewski teaches that the polymer substrate comprises adhesive between the fabric and the substrate , the plurality of fabric layers comprise adhesive between each other, but does not explicitly teach adhesive between the fabric layers and the electronic device. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite assembly and to include adhesive between each layer, motivated by the desire to fully secure the electronic device to the assembly and to improve the lifespan of the finished product (Id., paragraph [0023], [0030]).
Regarding the limitation of “printable with a water based ink,” this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Jezewski teaches a fabric encapsulated device, wherein the fabircs comprise shirts and clothing which are typically able to be printed on with water based ink (Id., paragraph [0014]). 
Claims 2, 3, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0181692 to Jezewski in view of US Pub No. 2017/0060190 to Hegde.
Regarding Claims 2, 3, 16, 17 and 20
	Jezewski teaches a keyboard and a first and second encasing subassembly positioned on each side of the keyboard (Jezewski, abstract, fig. 3, paragraph [0008]). Jezewski teaches that the first subassembly comprises a first fabric layer and a polymer substrate such as polyimide or polyethylene terephthalate which meets the limtiations of an ink migration barrier (Id., paragraph [0021]) and a second subassembly comprising a second fabric layer (Id.). Jezewski teaeches that the polymer substrate is positioned between the first fabric layer and the second fabric layer at least in a region in which the first and second encasing subassemblies are coupled together without the keyboard therebetween (Id.). Jezewski teaches that the assembly comprises flex circuitry porisitoned between the first and second subassemblies (Id., paragraphs [0019], [0025]). 
Jezewski teaches that the polymer substrate comprises adhesive between the fabric and the substrate , the plurality of fabric layers comprise adhesive between each other, but does not explicitly teach adhesive between the fabric layers and the electronic device. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite assembly and to include adhesive between each layer, motivated by the desire to fully secure the electronic device to the assembly and to improve the lifespan of the finished product (Id., paragraph [0023], [0030]).
	Jezewski does not teaech that the first fabric layer comprises a water based ink. However, Hegde teaches a fabric and polymeric housing for an electronic device such as a keyboard (Hegde). Hegde teaches that the fabric may be positioned on top of the device and include an ink such as by inkjet printing which forms alphanumeric labels for keyboard keys (Id., 
Hegde does not specify the type of ink used. Given that the ink must be either oil based, water based or wax based, it would have been obvious to the person having ordinary skill in the art to choose water based ink because it involves nothing more than choosing from a finite number of choices with a reasonable expectation of success. 
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable overJezewski as applied to claims 1, 4 and 9 above, in view of US Pub No. 2016/0235145 to Weedlun.
Regarding Claims 5, 6 
	Jezewski does not teach that the adhesive layers are ester-based polyurethane flims which are heat activated hot melt films. However, Weedlun et al. teaches a decorative pocket of polyester woven fabric with a graphic element that can be heat-applied to any garment, wherein the heat activated hot melt adhesive used to apply the decorative pocket to a garment is a polyester compatible heat activated adhesive, such as Bemis Sewfree™ 3218 ester polyurethane (ester based polyurethane) produced by Bemis Associates Inc., resulting in a permanent bond (Weedlun, Abstract, [0013-0022]). It would have been obvious to one of .

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski as applied to claims 1, 4 and 9 above, in view of “A New Unsaturated Poly(ester-urethane) based on Terephthalic Acid derived from Polyethylene Terephthalate (PET) of Waste Bottles” to Issam.
Regarding Claim 7
	Jezewski does not teach a polyurethane doped with polyethylene terephthalate as the barrier layer. However, Issam teaches a polyurethane doped with PET which utilized recyclable materials and provides great mechanical properties and heat resistance and useful in composites (Issam, page 469). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite assembly of Jezewski and to utilize as the polymer substrate, the PET doped polyurethane of Issam, motivated by the desire to form a conventional composite having improved mechanical properties and heat resistance.  
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski in view of Issam as applied to claim 7 above, in view of US Pub No. 2016/0235145 to Weedlun.
Regarding Claims 8
	The prior art combiantion does not teach that the adhesive layers are ester-based polyurethane flims which are heat activated hot melt films. However, Weedlun et al. teaches a decorative pocket of polyester woven fabric with a graphic element that can be heat-applied to any garment, wherein the heat activated hot melt adhesive used to apply the decorative pocket to a garment is a polyester compatible heat activated adhesive, such as Bemis Sewfree™ 3218 ester polyurethane (ester based polyurethane) produced by Bemis Associates Inc., resulting in a permanent bond (Weedlun, Abstract, [0013-0022]). It would have been obvious to one of ordinary skill in at the time the invention was filed, to utilize the heat activated adhesive such as Bemis Sewfree™ 3218 ester polyurethane (ester based polyurethane) produced by Bemis Associates Inc. taught by Weedlun as the adhesive layers in the system taught by the prior art combination, motivated by the desire to form a permenant bond compatible with fabric layers comprising polyester.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski in view of Hegde as applied to claims 2, 3, 16, 17 and 20 above in view of “A New Unsaturated Poly(ester-urethane) based on Terephthalic Acid derived from Polyethylene Terephthalate (PET) of Waste Bottles” to Issam.
Regarding Claim 18
	The prior art combination does not teach a polyurethane resin which includes polyethylene terephthalate as the barrier layer. However, Issam teaches a polyurethane which includes PET which utilized recyclable materials and provides great mechanical properties and heat resistance and useful in composites (Issam, page 469). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite assembly of the prior art combination and to utilize as the polymer substrate, the PET/polyurethane of Issam, motivated by the desire to form a conventional composite having improved mechanical properties and heat resistance.  
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski in view of Hegde and Issam as applied to claim 18 above in view of US Pub No. 2016/0235145 to Weedlun.
Regarding Claim 19
	The prior art combination does not teach that the adhesive layers are hot melt films. However, Weedlun et al. teaches a decorative pocket of polyester woven fabric with a graphic element that can be heat-applied to any garment, wherein the heat activated hot melt adhesive used to apply the decorative pocket to a garment is a polyester compatible heat activated adhesive, such as Bemis Sewfree™ 3218 ester polyurethane (ester based polyurethane) produced by Bemis Associates Inc., resulting in a permanent bond (Weedlun, Abstract, [0013-0022]). It would have been obvious to one of ordinary skill in at the time the invention was filed, to utilize the heat activated adhesive such as Bemis Sewfree™ 3218 ester polyurethane (ester based polyurethane) produced by Bemis Associates Inc. taught by Weedlun as the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786